Citation Nr: 0600660	
Decision Date: 01/09/06    Archive Date: 01/19/06

DOCKET NO.  97-33 575a	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased evaluation for 
atherosclerotic heart disease (ASHD), status post myocardial 
infarctions, with hypertension, currently evaluated as 30 
percent disabling.

2.  Entitlement to an evaluation in excess of 10 percent for 
dislocation residuals of the right shoulder with degenerative 
changes, from January 16, 1997, to March 13, 2005.

3.  Entitlement to an increased evaluation for dislocation 
residuals of the right shoulder with degenerative changes, 
evaluated as 20 percent disabling from March 14, 2005

4.  Entitlement to an increased evaluation for degenerative 
joint disease (DJD) of the left knee, currently evaluated as 
10 percent disabling.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel

INTRODUCTION

The veteran served on active duty from November 1972 to 
October 1974 and from November 1975 to March 1995.

This appeal arose before the Board of Veterans' Appeals 
(Board) from an August 1997 rating decision of the Waco, 
Texas, Department of Veterans' Affairs (VA) Regional Office 
(RO).  In October 2004, the Board remanded these issues to 
the RO for further evidentiary development.  In September 
2005, the RO issued a decision which increased the evaluation 
for the veteran's right shoulder dislocation residuals to 20 
percent, effective March 14, 2005.  The RO continued to deny 
increased evaluations for the service-connected heart disease 
and left knee DJD.

The issue of entitlement to an increased evaluation for 
atherosclerotic heart disease (ASHD), status post myocardial 
infarctions, with hypertension is addressed in the Remand 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will provide notification when further action is required on 
the part of the appellant.

FINDINGS OF FACT

1.  Between January 16, 1997 and March 13, 2005, the 
veteran's right shoulder dislocation residuals were 
manifested by painful forward flexion and abduction past 95 
degrees; 60 degrees of internal and external rotation; full 
strength; no swelling, warmth or deformity; and normal X-
rays.

2.  From March 14, 2005, the veteran's right shoulder 
dislocation residuals are manifested by mild degenerative 
changes; forward flexion to 135 degrees, with mild pain; 
abduction to 90 degrees, with severe pain at 85 degrees; 
internal rotation to 90 degrees, with mild pain; external 
rotation to 30 degrees, with mild pain; a stable joint that 
was not dislocatable or subluxable; good strength with 
forward flexion against resistance; and full forearm 
pronation and supination.

3.  The left knee DJD is manifested by range of motion of 0 
to 100 degrees; occasional mild crepitance; and stable 
ligaments.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for the right shoulder dislocation residuals from January 16, 
1997, to March 13, 2005, have not been met.  38 U.S.C.A. 
§§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.159, 3.321, Part 4, including §§ 4.1, 4.2, 
4.7, 4.10, 4.40, 4.45, Diagnostic Codes (DCs) 5201, 5202, 
5203 (2005).

2.  The criteria for an evaluation in excess of 20 percent 
for the right shoulder dislocation residuals with 
degenerative changes from March 14, 2005, have not been met.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.159, 3.321, Part 4, including §§ 4.1, 
4.2, 4.7, 4.10, 4.40, 4.45, 4.59, DCs 5201, 5202, 5203 
(2005).

3.  The criteria for an evaluation in excess of 10 percent 
for the left knee DJD have not been met.  38 U.S.C.A. 
§§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.159, 3.321, Part 4, including §§ 4.1, 4.2, 
4.7, 4.10, 4.40, 4.45, 4.59, DCs 5003, 5010, 5257, 5260, 5261 
(2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that 
the claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions of the Court in 
Pelegrini and Mayfield, the Board finds that the requirements 
of the VCAA have been satisfied in this matter, as discussed 
below. 

VA must make reasonable efforts to obtain records identified 
by the claimant and which the claimant has authorized VA to 
obtain.  If VA is unable to obtain these records, VA must 
notify the claimant of the records that could not be 
obtained, briefly explain the efforts made to obtain them, 
and describe any further actions VA will take with respect to 
the claim.  38 U.S.C.A. § 5103A(b)(1) and (2) (West 2002);  
38 C.F.R. § 3.159(c)(1) (2005).  If VA is attempting to 
obtain records from a Federal department or agency, the 
effort to obtain them will continue until the records have 
been obtained unless it is reasonably certain that such 
records do not exist or that further efforts to find them 
would be futile.  38 U.S.C.A. § 5103A(b)(3) (West 2002); 
38 C.F.R. § 3.159(c)(2) (2005).

The Court's decision in Pelegrini, supra, held, in part, that 
a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision in a claim for VA 
benefits.  

In the present case, the veteran filed substantially complete 
claims for increased evaluations in January 1997.  A rating 
action was issued in August 1997 which denied his claims.  In 
May 2003, the RO sent the veteran a VCAA notification letter, 
which provided notice to the claimant of what information and 
evidence must be submitted to substantiate the claim, as well 
as what information and evidence must be provided by the 
veteran and what information and evidence would be obtained 
by VA.  In August 2003 and September 2005, he was sent 
supplemental statements of the case, each of which included 
the provisions of 38 C.F.R. § 3.159, the regulation that 
implemented the VCAA.  This included the provision that the 
veteran should submit any evidence relevant to his claims.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  See Conway v. Principi, 353 F.3d 1359 (2004).  

The Board finds that the timing error in this case is not 
prejudicial to the claimant.  The veteran was provided notice 
on at least three different occasions (see above).  The 
veteran's VA treatment records were obtained and associated 
with the claims folder.  He was provided with VA 
examinations. Therefore, it is found that the veteran was 
aware of the evidence and information that was needed to 
substantiate his claims; moreover, VA obtained those records 
that were available in relationship to the claims.  In 
addition, the claims were readjudicated following the 
provision of the notice.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  The claimant has been 
provided with every opportunity to submit evidence and 
argument in support of the claim and to respond to VA 
notices.  Therefore, notwithstanding Pelegrini, to decide the 
appeal would not be prejudicial error to the claimant.  

Applicable laws and regulations

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2005); 38 C.F.R. Part 4 
(2005).  When a question arises as to which of two 
evaluations shall be assigned, the higher evaluation will be 
assigned of the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2005).

In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, which requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2, which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  38 C.F.R. § 4.10 states that, in cases of functional 
impairment, evaluations are to based upon lack of usefulness, 
and medical examiners must furnish, in addition to 
etiological, anatomical, pathological, laboratory, and 
prognostic data required for ordinary medical classification, 
full description of the effects of the disability upon a 
person's ordinary activity.  This evaluation includes 
functional disability due to pain under the provisions of 38 
C.F.R. § 4.40.  These requirements for the evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decision based upon a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

The Board notes that while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movement in different 
planes. Inquiry will be directed to these considerations: (a) 
Less movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.); 
(b) More movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.); (c) 
Weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.); (d) 
Excess fatigability; (e) Incoordination, impaired ability to 
execute skilled movements smoothly, (f) Pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.  38 C.F.R. § 4.45 (2005).

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints. Muscle spasm will 
greatly assist the identification. Sciatic neuritis is not 
uncommonly caused by arthritis of the spine. The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability. It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations. The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59 (2005).

According to 38 C.F.R. Part 4, DC 5010 (2005), traumatic 
arthritis is to be rated as degenerative arthritis.  
38 C.F.R. Part 4, DC 5003 (2005), states that degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint of group of minor joints affected 
by limitation of motion to be combined, not added under DC 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent evaluation is warranted with X-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups.  A 20 percent evaluation requires x-
ray evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
exacerbations.  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2005).  When there 
is an approximate balance of evidence regarding the merits of 
an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 4.3 (2005).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is 'an 
approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Factual background and analysis

Right shoulder

VA outpatient treatment records from March 1996 showed that 
the veteran had decreased range of motion in the right 
shoulder, with abduction to 90 degrees.  A June 1996 X-ray 
noted no fractures or dislocations.  The humeral head seemed 
somewhat high, which was often seen with a rotator cuff tear.  
No significant degenerative changes were seen in the 
acromioclavicular (AC) joint.  In December 1997, a private 
neurologist diagnosed adhesive capsulitis.  His abduction, 
flexion, and external rotation were all restricted to a 
moderate degree.

VA examined the veteran in February 1998.  He had a painful 
arc of motion from 95 degrees to any attempt at greater 
elevation in both abduction and flexion.  There was no 
improvement in his ability to raise the shoulder with the 
extremity externally rotated as opposed to internally 
rotated.  Internal and external rotation were both possible 
to 60 degrees.  He was able to place his hand behind his back 
to the L1 level.  The impingement tests were positive.  The 
AC joint was nontender.  He had full strength and there was 
no evidence of swelling, warmth, or deformity.  An X-ray was 
normal.  The diagnosis was right shoulder impingement 
syndrome with possible rotator cuff tear and adhesive 
capsulitis.

An August VA outpatient treatment record noted the veteran's 
complaint that he was unable to sleep on his right side due 
to shoulder pain.  He also stated that he sometimes had a 
popping sound when he raised the arm.  The examination found 
full range of motion and good strength.  There was no 
evidence of impingement.  The anterior capsule was tender.  
An X-ray was normal.  The diagnosis was adhesive capsulitis.

The veteran was afforded a VA examination on March 14, 2005.  
He indicated that he had never had any surgery on the right 
shoulder.  He said that it would occasionally pop, and that 
sometimes he felt that he had to wriggle it to get it to 
settle into place, although he had not any frank dislocation 
since the original dislocation in service.  He stated that 
his pain was currently a 9 on a scale of 1 to 10, with 10 
being the worst.  The objective examination found good 
musculature, with no evidence of atrophy.  He was tender over 
the right trapezius and AC joint.  There was no effusion.  
Forward flexion was to 135 degrees, with mild pain; abduction 
was to 90 degrees, with severe pain at 85 degrees; internal 
rotation was to 90 degrees, with mild pain; external rotation 
was to 30 degrees, with mild pain; and extension was to 20 
degrees with moderate pain.  He had mild crepitance on 
movement.  He had good strength with forward flexion against 
resistance.  He also had full forearm pronation and 
supination.  An X-ray showed mild degenerative changes that 
were most likely related to the dislocation.  The examiner 
commented that while an exact amount of additional degree of 
limitation during flare-ups was impossible to determine, it 
was possible that the veteran would be 10 percent more 
limited due to pain during flare-ups.

Pursuant to 38 C.F.R. Part 4, DC 5202 (2005), a 10 percent 
evaluation is warranted for impairment of the clavicle or 
scapula when there is malunion or nonunion without loose 
movement (major extremity).  A 20 percent evaluation requires 
nonunion with loose movement or dislocation (major 
extremity).

According to 38 C.F.R. Part 4, DC 5203 (2005),  a 20 percent 
evaluation for impairment of the humerus is warranted when 
there is recurrent dislocation with infrequent episodes and 
guarding of movement at the shoulder level only.  A 30 
percent evaluation requires frequent episodes and guarding of 
all arm movements.  

Under 38 C.F.R. Part 4, DC 5201 (2005), a 20 percent 
evaluation is warranted when motion of the major arm is 
limited to the shoulder level.  A 30 percent evaluation 
requires motion limited to midway between the side and 
shoulder level.  A 40 percent evaluation requires motion 
limited to 25 degrees from the side.

After a careful review of the evidence of record, the Board 
finds that an evaluation in excess of 10 percent between 
January 16, 1997, and March 13, 2005, is not warranted.  
There is no indication, in the records described above, of 
either nonunion of the clavicle or scapula with loose 
movement or dislocations.  Nor is there any suggestion that 
range of motion of the left arm was limited to the shoulder 
level only.  The February 1998 VA examination had indicated 
that, while painful, motion was possible above 95 degrees 
(according to 38 C.F.R. § 4.71a, Plate I  (2005), 90 degrees 
is to shoulder level).  Significantly, the August 1998 
outpatient treatment note stated that the veteran had full 
range of motion of the right arm.  Clearly, this evidence 
does not show that arm motion was limited to the shoulder 
level, as needed to warrant a 20 percent evaluation.  Nor is 
there any indication that the veteran had X-ray evidence of 
degenerative changes in the shoulder joint.  Therefore, it 
cannot be found that an evaluation in excess of 10 percent 
during this time period is warranted.  

Further, there is no evidence to support entitlement to an 
evaluation in excess of 20 percent from March 14, 2005.  
There is no suggestion that the veteran has frequent episodes 
of dislocation and guarding of all arm movements.  The 
evidence does show that abduction of the shoulder was limited 
to 85 degrees; however, pronation and supination were noted 
to be normal.  Thus, it cannot be found that his condition 
results in guarding of all arm movements.  Moreover, there is 
no indication that he experiences frequent episodes of 
dislocation.  In fact, at the March 2005 VA examination, the 
veteran had stated that he had not had a dislocation since 
the original one in service.  In addition, the evidence does 
not show that arm motion is limited to midway between the 
side and the shoulder, that is, roughly 45 degrees.  Rather, 
the evidence shows that forward flexion is to 135 degrees and 
abduction is to 85 degrees.  Therefore, there is no 
indication that an evaluation in excess of 20 percent from 
March 14, 2005, is justified.

Finally, the Board has considered the veteran's complaints of 
pain.  However, it is found that the evaluations currently 
assigned adequately compensate the veteran for the degree of 
disability resulting from these complaints.


Left knee

The relevant evidence included a VA examination conducted in 
February 1998.  Range of motion of the knee was from 0 to 135 
degrees.  There was no soft tissue swelling or effusion.  He 
did have patellofemoral crepitus with active assisted range 
of motion.  The patellar inhibition test was positive and the 
patellar compression test was mildly positive.  He displayed 
tenderness on palpation of the medial patellar articular 
facet.  There was 1+ medial collateral ligament laxity on 
extension which increased to 2+ at 30 degrees of flexion.  
There was no evidence of lateral collateral laxity.  There 
was no posterior cruciate instability and there was no medial 
joint line tenderness.  An X-ray showed early medial 
compartment osteophyte formation with mild sharpening of the 
tibial spines.  The diagnosis was mild anterior medial rotary 
instability with mild superimposed osteoarthritis.

An August 1998 VA outpatient treatment record noted the 
veteran's complaints of left knee pain.  There was no 
swelling, effusion, or deformity.  Tests were negative.  An 
X-ray showed DJD.  The diagnosis was DJD.

VA afforded the veteran another examination in March 2005.  
He stated that sometimes the knee felt warm and swollen.  He 
indicated that he was having a bad week and that his pain was 
an eight on a scale of 1 to 10, with 10 being the worst.  He 
stated that he sometimes used a hinged knee brace and a cane.  
The objective examination found no effusion or erythema.  He 
had medial joint line tenderness, especially along the 
superior aspect.  There was no lateral joint line tenderness.  
Range of motion was from 0 to 100 degrees, with occasional 
mild crepitance.  The McMurray's and Lachman's tests were 
negative.  The knee was stable to varus and valgus stress.  
His gait was normal and there was no atrophy noted.  An X-ray 
showed mild DJD.  The diagnosis was mild DJD.  The examiner 
noted that a flare-up might cause 10 percent more limitation 
due to pain, although a precise amount, in degrees, was 
impossible to determine.

Under 38 C.F.R. Part 4, DC 5257 (2005), a 10 percent 
evaluation is warranted for slight recurrent subluxation or 
lateral instability.  A 20 percent evaluation requires 
moderate recurrent subluxation or lateral instability, and a 
30 percent evaluation requires severe recurrent subluxation 
or lateral instability.

A 0 percent evaluation is warranted when flexion is limited 
to 60 degrees.  Limitation to 45 degrees warrants of 10 
percent evaluation; limitation to 30 degrees warrants a 20 
percent evaluation, and limitation to 15 degrees warrants a 
30 percent evaluation.  See 38 C.F.R. Part 4, DC 5260 (2005).

Under DC 5261 (2005), limitation of extension to 5 degrees 
warrants a 0 percent evaluation.  Limitation to 10 degrees 
warrants a 10 percent evaluation; limitation to 15 degrees 
warrants a 20 percent evaluation; limitation to 20 degrees 
warrants a 30 percent evaluation; limitation to 30 degrees 
warrants of 40 percent evaluation; and limitation to 45 
degrees warrants a 50 percent evaluation.

After a careful review of the evidence of record, it is found 
that an evaluation in excess of 10 percent for the left knee 
DJD is not warranted.  There is no indication in the evidence 
of record that the veteran has moderate recurrent subluxation 
or lateral instability, as is required to warrant a 20 
percent disability evaluation under DC 5257.  In fact, the 
objective evidence contains no suggestion whatever that the 
veteran has recurrent subluxation or any lateral instability.  
To the contrary, the evidence shows that the knee is stable.  
There is also no indication that flexion is limited to 30 
degrees or that extension is limited to 15 degrees.  Rather, 
the March 2005 VA examination showed range of motion of 0 to 
100 degrees.  Therefore, separate 20 percent evaluations for 
limitation of either flexion or extension are not warranted.  
The Board also finds that the 10 percent evaluation currently 
assigned adequately compensates the veteran for his 
complaints of pain, which the Board notes does not adversely 
affect his gait, as evidenced by the March 2005 VA 
examination.  Therefore, it is found that an evaluation in 
excess of 10 percent for the veteran's left knee DJD is not 
justified.

Extraschedular evaluations

According to 38 C.F.R. § 3.321(b)(1) (2004), ratings are to 
be based as far as practicable upon the average impairment of 
earning capacity.  However, in those exceptional cases where 
the schedular evaluations are found to be inadequate, an 
extraschedular evaluation can be provided commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is:  A finding that 
the case represents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Board finds no exceptional circumstances in 
this case that would warrant referral for consideration of 
extraschedular evaluations.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claims for increased 
evaluations for his service-connected right shoulder and left 
knee disabilities.


ORDER

Entitlement to an evaluation in excess of 10 percent for 
dislocation residuals of the right shoulder with degenerative 
changes, from January 16, 1997, to March 13, 2005, is denied.

Entitlement to an increased evaluation for dislocation 
residuals of the right shoulder with degenerative changes, 
evaluated as 20 percent disabling from March 14, 2005, is 
denied.

Entitlement to an increased evaluation for degenerative joint 
disease (DJD) of the left knee, currently evaluated as 10 
percent disabling, is denied.


REMAND

The veteran's claim for an increased evaluation for his 
service-connected ASHD, with hypertension, was remanded in 
October 2004 for an examination.  The instructions stated 
that studies should include a treadmill test to identify the 
level of physical activity, expressed in metabolic 
equivalents (METs), resulting in dyspnea, fatigue, angina, 
dizziness, or syncope.  Such test results do not appear not 
part of the February 2005 VA examination.  The Court of 
Appeals for Veterans Claims has held that compliance by the 
Board or the RO with remand instructions is neither optional 
nor discretionary.  See Stegall v. West, 11 Vet. App. 268, 
271 (1998).  Therefore, this issue must be remanded for 
compliance with the instructions of the previous Remand.

Accordingly, this case is REMANDED for the following:

1.  The veteran should be afforded a VA 
cardiovascular examination in order to 
determine the severity of his service-
connected ASHD.  The examiner must be 
provided with the claims folder prior to 
the examination and the examiner must 
indicate in the examination report that 
the claims folder was reviewed.  
Specifically, studies should include 
treadmill testing to identify the level 
of physical activity, expressed in 
metabolic equivalents (METs), resulting 
in dyspnea, fatigue, angina, dizziness, 
or syncope.  Should a treadmill test not 
be feasible owing to a medical 
contraindication, it should be so stated, 
in writing, for the record.  A complete 
rationale for any opinions expressed must 
be provided.

2.  Once the above-requested development 
has been completed, the veteran's claim 
must be readjudicated.  If the decision 
remains adverse to the veteran, he and 
his representative must be provided with 
a SSOC and an opportunity to respond.  
The case must then be returned to the 
Board for further appellate 
consideration, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


